Loring, J.
The plaintiff was a passenger in an open car of the defendant railway. She was injured by the back of the seat *397in front of her falling on her knee. The fall of the back of the seat was caused by the breaking of the metallic armature (an inch and a quarter thick), by which it was attached to the post on the side of the car.
The plaintiff’s witnesses testified that after the accident they examined the break, and half of it was bright and the other half was “ rusty,” “ black,” “ dull,” and “ corroded.” In our opinion this evidence warranted a finding that the arm was cracked before the accident. We are also of opinion that if it was cracked as the testimony indicated, the jury were warranted in finding that the crack would have been seen on inspection. The case of Harnois v. Cutting, 174 Mass. 398, relied on by the defendant, was the case of a flaw, not of a crack.

Judgment on the verdict.